Citation Nr: 1824584	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-33 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for ulcer condition.

3.  Entitlement to service connection for esophagus condition.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to a disability rating in excess of 40 percent for service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from the February 2014 and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran disagreed with these decisions.  See February 2014 and December 2014 notice of disagreements.

A hearing was held before the undersigned Veterans Law Judge (VLJ) in January 2018.  A transcript of this hearing is associated with the Veteran's claims file.  At the videoconference hearing, a 60-day abeyance period for the submission of additional evidence was granted.  38 C.F.R. § 20.709 (2017).  In March 2018, additional evidence was received from the Veteran with a waiver of initial Agency of Original Jurisdiction (AOJ) review; therefore, the Board may review the evidence in the first instance.  See 38 U.S.C. § 7105(e)(1), (2) (2012).

The issues of service connection for bilateral hearing loss and an increased rating for prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the January 2018 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw the appeal for the issues of entitlement to service connection for hypertension, an esophagus condition and an ulcer condition.
CONCLUSION OF LAW

The criteria for withdrawal of the appeals for entitlement to service connection for hypertension, an esophagus condition, and an ulcer condition by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his authorized representative/attorney and must be in writing (except for appeals withdrawn on the record at a hearing).  38 C.F.R. § 20.204(b).  

At the January 2018 Board hearing, the Veteran requested to withdraw the appeals for entitlement to service connection for hypertension, an esophagus condition and an ulcer condition and, hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal for entitlement to service connection for hypertension is dismissed.

The appeal for entitlement to service connection for an esophagus condition is dismissed.

The appeal for entitlement to service connection for an ulcer condition is dismissed.


REMAND

Pertaining to the Veteran's claim for an increased disability rating for the residuals of his prostate cancer, the Veteran testified at the January 2018 Board hearing that his urinary incontinence had worsened.  Specifically, he testified he had to wear a pad and change it several times a day and could not go anywhere for a long period of time and be away from a bathroom.  He testified he went through "maybe four" pads daily and at night, he used the bathroom several times.

The Veteran last underwent a VA examination for the residuals of his prostate cancer in September 2017.  However, the Veteran testified at the January 2018 Board hearing that he felt the examination was rushed.  He indicated he was "very disappointed in the doctor."  In light of the Veteran's testimony that his urinary incontinence has worsened in conjunction with the contention that his last examination was not thorough, the Board finds another examination is needed prior to adjudicating this claim.

Additionally, regarding the Veteran's claim of service connection for bilateral hearing loss, the Veteran contends that he was exposed to noise in service as an aviation mechanic which caused his bilateral hearing loss.  

The record includes a negative nexus opinion from a VA examiner in January 2014 and September 2017.  In particular, the examiners found that, despite reporting exposure to noise in service, the Veteran's hearing upon entering and leaving service were within normal limits with no significant threshold shift.  Therefore, it was the examiners' opinions that the loss of hearing was less likely as not caused by or a result of an event in military service.  Alone, these rationales are inadequate as the Veteran's lay statements were not considered.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Following the Board hearing, the Veteran submitted a private audiological examination dated February 2018 that diagnosed bilateral sensory hearing loss.  The private audiologist noted the Veteran's history of noise exposure in service as well as his 30 years of progressively worsening hearing, but did not provide a medical opinion as to the causation of the hearing loss.  In light of the inadequate medical opinion provided by the VA examiners in January 2014 and September 2017 with no subsequent medical opinion regarding causation to consider, the Board finds a new VA examination is necessary prior to adjudicating this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following completion of the above, make arrangements for the Veteran to be afforded a supplemental audiometric examination.  The claims file must be provided to the examiner for review in conjunction with the examination.  

The examiner is asked to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss had onset during active service, was directly caused by noise exposure during his active service, or is otherwise related thereto.

The examiner should specifically address the Veteran's lay assertions of hearing loss since service in providing the requested opinion.  A complete rationale must be provided for all opinions presented.

3.  Additionally, make arrangements for the Veteran to be afforded another prostate examination to ascertain the nature and current severity of his service-connected prostate cancer.  The claims file must be provided to the examiner for review in conjunction with the examination.  The report of examination should include a detailed account of all the objective findings and observations relating to the Veteran's residuals of prostate cancer.  

4.  Thereafter, and following any additional development deemed warranted, the AOJ should re-adjudicate the claims.  If any of the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


